On March 12, 1909, the plaintiff D.H. Wall brought his first action in the court of Magistrate Burnett asking judgment against the defendant Chelsea Plantation Club for seventy-one dollars and thirty-five cents. The magistrate gave judgment in favor *Page 66 
of the plaintiff for the amount claimed. On appeal to the Circuit Court Judge Shipp held that the answer put in issue plaintiff's allegation of defendant's corporate existence, that the plaintiff had failed to establish this allegation and had also failed to show that Edward Martin, the person who had contracted the debt to the plaintiff, had any authority to bind the defendant. Upon this finding the Court decreed: "That defendant is entitled to nonsuit, and that this case be remanded to the magistrate's court for such further action as plaintiff may see fit to take. It is ordered that the judgment appealed from be, and the same is, hereby, reversed."
It seems that without taking a nonsuit, or doing anything further in the original case, the plaintiff instituted a second suit on June 12, 1909, in the magistrate's court on the same cause of action. The defendant demurred in the second suit on the ground that there was another action pending on the same cause of action, and on the further ground that, if the first action was not still pending, the issues which were the same in both actions had been adjudicated against the plaintiff in the first action. The demurrer was overruled and the defendant answered, setting up the same defenses that had been stated in the demurrer, and denying liability for sixty dollars borrowed money which was the principal item of the plaintiff's claim. The plaintiff again recovered judgment for the full amount claimed, and on appeal the judgment was affirmed by the Circuit Court. The defendant's appeal to this Court involves all the questions raised before the magistrate and Circuit Court.
Strict compliance with the order of Judge Shipp no doubt required that the plaintiff should take a nonsuit in the magistrate's court before commencing another action. But irregularities in magistrate courts not affecting the merits are not to be considered. Code of Civil Procedure, section 368. The evidence in the second case was not in the least stronger than the first, but it does not follow that *Page 67 
Judge Shipp's order can be regarded a final adjudication. That order was nothing more than an order directing a nonsuit, and in this State a judgment of nonsuit on the merits of the action is not a final adjudication. The cases on this subject were cited and the rule stated in Morrow v.Atlanta  C.A.L. Ry. Co., 84 S.C. 224, 66 S.E. 186.
The appeal therefore depends on the question whether there was any evidence whatever before the magistrate tending to show that the plaintiff had lent the sum of sixty dollars to the defendant. The only witness sworn was the plaintiff, who testified that on May 20, 1908, he paid out sixty dollars to one Edward Martin on the following due bill: "Due D.H. Wall for money advanced Chelsea Club, $60. E. Martin." He further testified that he lent the money to Martin as the agent of the Chelsea Club, and would not have lent it to Martin on his own credit. The defendant paid for a number of articles of merchandise suitable for use on a farm, purchased by Martin and charged to defendant by plaintiff. On January 28, 1909, the defendant published the following notice: "To whom it may concern: Please take notice that Edward Martin is no longer in any way connected with the Chelsea Plantation Club, as agent, employee, or otherwise, and has no power whatever to bind said club for any purpose whatever. Chelsea Plantation Club, January 28, 1909."
This is the entire evidence relied on as tending to show that defendant conferred on Martin authority to borrow money. The plaintiff testified that Martin never at any other time borrowed money for the club, and made the further very significant statement that Martin "asked me not to include the money in my bill, but he would pay it himself when he got his check." There is not a particle of evidence that Martin used any of the money in the business of the defendant or for its benefit, or that the borrowing of the money was necessary to the performance of any duty *Page 68 
with which Martin was charged. The very utmost that the evidence tends to show is that Martin was employed by the defendant to care for its property and superintend its farm, and that the defendant recognized his authority to bind it by the purchase of goods appropriate for use in the course of the service he had undertaken. The conclusion that such a relation in any degree imports the authority in an agent to borrow money in the name of the principal is not only contrary to long established precedent, but puts in peril business interests to a degree which cannot fail to give alarm; for if this be the law the managers of mills and stores and farms have it in their power to bankrupt the property owners for whom they act.
The rule that an agent has no implied power to borrow money for his principal, except when the conduct of the business absolutely requires the exercise of such power, has been so often stated that it seems unnecessary to do more than refer to a few of the authorities. "Power to lend or borrow money, like most other special powers of an agent, is not to be inferred without clear evidence of such a grant. Except the exercise of such power be strictly necessary to the execution of the purpose it is not to be implied from the mere grant to the agent of general powers of any kind." 31 Cyc. 1395. "Authority to borrow or lend must be either expressly conferred or necessarily implied from the authority granted, and will not be implied from a mere general authority, unless the character of the business or the duties of the agent are of such a nature that he is bound to borrow or lend in order to carry out his instructions and the duties of his office." 2 Enc. L.  P. 1037; ConsolidatedNat'l Bank v. Pac. C.S. Co., 29 Am. St. 85, and note;Bank v. Johnson, 3 Rich. 43; Sawyer v. Wayne, 6 N.Y. 745;  Bank v. Thrower (Ga.), 45 S.E. 316; Case v. Hammond
(Mo.), 79 S.W. 732; Schram v. Liebenberg (Col.),94 P. 345. Had there been evidence that the money, although borrowed without authority, had been used for *Page 69 
the benefit of the defendant, it may be that the defendant would have been liable to the extent of the actual benefit received, on the principle set out in Luther v. Wheeler,73 S.C. 83, 52 S.E. 874; but there was no such evidence.
It seems to me clear, on both principle and authority, that the defendant is not liable for the sixty dollars borrowed by E. Martin from plaintiff, and that the judgment should be modified accordingly.
MR. JUSTICE HYDRICK concurs.